798 So.2d 860 (2001)
Jared MULLIKIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-235.
District Court of Appeal of Florida, First District.
November 6, 2001.
Nancy A. Daniels, Public Defender; David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Alan R. Dakan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the constitutionality of subsection 775.087(2), Florida Statutes (1999) (commonly referred to as the "10/20/Life" Act). We affirm.
This court has already rejected Appellant's separation of powers argument. See Green v. State, 792 So.2d 643 (Fla. 1st DCA 2001). We also reject his Cruel and Unusual Punishment and Due Process arguments without discussion. See, e.g., State v. Cotton, 769 So.2d 345 (Fla.2000); Bloodworth v. State, 504 So.2d 495 (Fla. 1st DCA 1987). Accordingly, we AFFIRM.
MINER, LEWIS and POLSTON, JJ., CONCUR.